Consolidated appeals by defendant: (1) from a judgment of the former County Court, Kings County, rendered December 1, 1961 on his prior plea of guilty to robbery in the second degree (unarmed), resentencing him as a first felony offender to serve a term of 7% to 15 years in lieu of the original sentence of 9 to 18 years previously imposed upon him as a second felony offender on May 15, 1959; and (2) from an order of said former County Court, made November 8, 1962 in a coram nobis proceeding, which denied after a hearing his application to vacate the said judgment on resentence. Defendant’s resentence on December 1, 1961 as a first felony offender was occasioned by this court’s reversal of an earlier judgment, rendered June 24, 1948, convicting him of rape in the first degree (see 13 A D 2d 500, 12 A D 2d 489). Judgment on resentenee and order denying coram nobis application affirmed. No opinion. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.